Case: 1:12-cv-06075 Document #: 458 Filed: 11/04/20 Page 1 of 1 PageID #:16044

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

NeuroGrafix, et al.
                              Plaintiff,
v.                                                 Case No.: 1:12−cv−06075
                                                   Honorable Matthew F. Kennelly
Brainlab, Inc., et al.
                              Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, November 4, 2020:


         MINUTE entry before the Honorable Matthew F. Kennelly: Case was called for a
jury trial. Plaintiff's oral motion for a mistrial is granted for the reasons stated on the
record. The jury trial dates of 11/5/2020, 11/6/2020, 11/9/2020, and 11/10/2020 are
vacated. Discovery remains closed, the dispositive motion deadline has passed, and the
Court's order requiring prior leave of court for the filing of any motions remains in effect.
Jury trial is continued to 3/1/2021 at 9:45 a.m. A telephonic status hearing is set for
12/18/2020 at 9:15 a.m. The following call in number will be used for the hearing:
888−684−8852, access code 746−1053. Mailed notice. (mma, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
